Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 6/22/22 has been entered. Claims 5-6 have been canceled.  Claims 21-22 have been added.  Claims 1, 3, 7, and 11-12 have been amended.  Claims 1-4, and 7-12 remain pending in the application.
Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Regarding Claims 1 and 11, Applicant argues that the CO2 refrigerant of Chordia (U.S. 2003/0167791) cannot be used as the refrigerant in line 84 of Niggemann et al. (U.S. 6,182,435)(see Remarks filed 6/22/22).  The Examiner does not find this argument persuasive.  The limitation in question in each of amended claims 1 and 11 is “wherein said refrigerant is CO2” which was found in originally filed claims 6 and 11.  In the rejection of each of claims 1/6 and 11, the Examiner relied fuel in line 166 of Niggemann (see Col. 7, Lines 13-14 - “fail safe fuel flow conduit”) as being the claimed “fluid to be cooled” as this fluid is shown and described cooled in element 74 (see Fig. 4 at element 74, Col. 5, Lines 59-62, and Col. 9, Lines 46-50 (“fuel” referenced passing through elements 166 (see Col. 7, Lines 13-14) and 74 (see Col. 9, Lines 46-50) is a type of fluid to be cooled)).  The Examiner then relied upon on element 44 of Niggemann as the vapor cycle for cooling the fluid to be cooled (“fuel” referenced passing through elements 74/166 (as described in Col. 7, Lines 13-14 and Col. 9, Lines 46-50)), as in Fig. 4 of Niggemann element 100 is shown cooling the fluid in line 159 (as is described in Col. 8, Lines 8-15 - “…a relatively larger recirculating fuel flow that has been cooled in the evaporator 100 of the high temperature cooling device 44”) which eventually arrives at line 166 (see Fig. 4 where fluid communication is shown between output of element 100 at line 159 and 74/166).  The Examiner then relied upon Chordia for a teaching of a transcritical vapor cycle using CO2 as a refrigerant (see Figs. 3, 4, and Paras 91 and 97) and took the position it would be obvious to model the vapor cycle of Niggemann (Niggemann; 44) after the vapor cycle Chordia (thereby using the refrigerant, compressor, expansion device, evaporator heat exchanger, and gas cooler of Chordia as those in the vapor cycle of Niggemann) for the advantage of improved efficiency (Chordia; Para 17) and for the advantage of using a non-toxic and environmentally benign refrigerant (Chordia; Para 30).  Here, it is the refrigerant in line 101 (Niggemann; Col. 5, Line 67 - “refrigerant flow path 101) of Niggemann that is being replaced with the refrigerant of Chordia, not the air in line 84 as suggested by Applicant.
Claim Objections
Claim 1 is objected to because of the following informalities:
“including;” in line 11 should be --including:-- (semi-colon should be replaced with a colon);
“vapor cycle; and” in line 13 should be --vapor cycle; 
“the refrigerant;” in line 17 should be --the refrigerant; and --.
Claim 11 is objected to because of the following informalities:
 “vapor cycle including;” in line 12 should be --vapor cycle including:-- (semi-colon should be replaced with a colon);
“and such that the refrigerant” in line 21 should be --and 
Claim 21 is objected to because of the following informalities:
“including;” in line 11 should be --including:-- (semi-colon should be replaced with a colon);
“vapor cycle; and” in line 13 should be --vapor cycle; 
“the refrigerant;” in line 17 should be --the refrigerant; and --;
“critical point; and” in line 21 should be -- critical point; --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“expansion device” in claims 1, 2, 11, and 21 -- “expansion device 198” (see Para 43 of U.S. 20210018228 (PGPUB for instant application)) and Para 16 - “expansion device Is a turbo expander” and Para 18 - “expansion device is a fixed expansion device” and Para 51 - “expander 248” (see Fig. 6)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niggemann et al. (U.S. 6,182,435) in view of Chordia. (U.S. 2003/0167791).
Re claim 1:
Niggemann discloses a gas turbine engine (12, turbofan engine - Col. 4, Line 7 (a type of gas turbine engine)) comprising: 
a compressor section (16, compressor section - Col. 4, Line 9); 
a combustor (18, combustor - Col. 4, Line 10);
a turbine section (20, turbine section - Col. 4, Line 10); 
a fuel supply system (30, fuel-based heat transport system - Col. 6, Line 56 (a type of fuel supply system as shown in Fig. 4 and described in Col. 6, Line 56- Col. 7, Line 9)) for supplying fuel to said combustor (18)(Col. 6, Lines 56-67 - “…fuel-based heat transport system 30… for directing fuel to the engine combustors…”), and including a fuel heating heat exchanger (124, fuel cooled subcooler - Col. 6, Lines 42-43 (a type of fuel heating heat exchanger as shown in Fig. 4 and described in Col. 8, Lines 8-12)), with a bypass line (166, fail safe fuel flow conduit - Col. 7, Lines 13-14 (a type of bypass line as it is shown in Fig. 4 bypassing the downstream elements of 152 (combustor per Col. 8, Lines 20-25) and returning fuel back to “FUEL TANK 140” (as described in Col. 7, Lines 13-15))) downstream of said fuel heating heat exchanger (124)(see Fig. 4 - element 166 is shown downstream element 124) for bypassing fuel back to a fuel tank (140, fuel tank - Col. 6, Lines 56-57)(see Fig. 4 and Col. 7, Lines 13-15);
fuel (Col. 7, Lines 13-14 - “fail safe fuel flow conduit”) in said bypass line (166) being a fluid to be cooled (see Fig. 4 at element 74, Col. 5, Lines 59-62, and Col. 9, Lines 46-50 (“fuel” referenced passing through elements 166 (see Col. 7, Lines 13-14) and 74 (see Col. 9, Lines 46-50) is a type of fluid to be cooled)); 
an associated fluid to be heated (36, fan airstream - Col. 8, Line 34 (a type of fluid to be heated as shown in Fig. 4 and as described in Col. 8, Lines 33-34 and Lines 47-48)); and 
a vapor cycle (44, high temperature vapor cycle cooling device - Col. 5, Lines 2-3) for heating said fluid to be heated (36)(Col. 8, Lines 47-48 - “heat ultimately rejected by the high temperature cooling device 44 to the airstream 36”), and for cooling said fluid to be cooled (“fuel” referenced passing through elements 74/166 (as described in Col. 7, Lines 13-14 and Col. 9, Lines 46-50))(see Fig. 4 at element 100 (element 100 is shown and described as a type of cooler of vapor cycle 44 in Col. 8, Lines 11-15) - fluid communication is shown between element 100 and element 74/166, element 100 cools fuel flow per Col. 8, Lines 11-15, therefore element 100 cools flow to element 74/166), said vapor cycle (44) including; 
a gas cooler (94, condenser - Col. 6, Line 65; 102, air/buffer fluid heat exchanger  - Col. 6, Line 2 (see Fig. 4 where elements 94 and 102 are collectively shown as a type of vapor cycle gas cooler as described in Col. 6, Lines 17-25 and Col. 8, Lines 25-37)), in which said fluid to be heated (36) is heated by a refrigerant (Col. 6, Lines 12-16) in said transcritical vapor cycle (44)(see Fig. 4 and Col. 6, Lines 17-25 and Col. 8, Lines 25-37, 47-48); and 
an evaporator heat exchanger (100, evaporator - Col. 5, Line 66 (shown as a type of heat exchanger in Fig. 4)) at which said fluid to be cooled is cooled by the refrigerant in said transcritical vapor cycle (see Fig. 4 and Col. 8, Lines 25-37); 
a compressor (93, compressor - Col. 5, Line 65) upstream of said gas cooler (94/102)(see Fig. 4 - element 93 is shown upstream element 94) for compressing the refrigerant to a pressure (see Fig. 4 and Col. 5, Line 64 - Col. 6, Line 1 (element 44 is described as a conventional vapor compression refrigeration system in Col. 5, Line 64 - Col. 6, Line 1, and therefore element 93 (which is described as a compressor in Col. 5, Line 65) inherently compresses the refrigerant in 101 to a pressure)); 
an expansion device (98, expansion valve - Col. 5, Line 66) for expanding the refrigerant downstream of said gas cooler (94/102)(see Fig. 4  (element 98 is shown downstream element 94) and Col. 5, Line 64 - Col. 6, Line 1); 
wherein said evaporator heat exchanger (100) is downstream of said expansion device (98)(see Fig. 4 - element 100 is shown downstream element 98), and the refrigerant passing through said gas cooler (94/102) to heat said fluid to be heated (see Fig. 4 and Col. 8, Lines 25-37).
Niggemann fails to disclose a transcritical vapor cycle, nor wherein the compressor is for compressing the refrigerant to a pressure above a critical point for the refrigerant, nor wherein the refrigerant passing through the gas cooler to heat the fluid to be heated is generally above the critical point, nor wherein the refrigerant is CO2.
Chordia teaches a transcritical vapor cycle (see Figs. 3, 4, and Para 97) for heating a fluid to be heated (7, cooling ambient media - Para 91 (a type of fluid to be heated as shown in Fig. 4 and described in Para 91))(see Fig. 4 and Para 91 - “working fluid gives up heat in the heat rejector (5)”), and for cooling a fluid to be cooled (see Fig. 4 and Para 91 - “working fluid enters the heat absorber, where it cools a heat source that is represented by the wavy lines underneath the heat accepter” (person having ordinary skill in the art would recognize wavy lines under element 2 in Fig. 4 are a type of fluid to be cooled as described in Para 91)), said transcritical vapor cycle including a gas cooler (5, heat rejector - Para 97 (a type of gas cooler as described in Para 91)), in which said fluid to be heated (7) is heated by a refrigerant (Para 91 - “refrigerant that is used in the system, which can be water, carbon dioxide or a hydrocarbon, operates in a transcritical cycle”) in said transcritical vapor cycle (see Fig. 4 and Para 91 - “Said working fluid gives up heat in the heat rejecter (5), exchanging the heat with the cooling ambient media (7).”) and an evaporator heat exchanger (2, heat absorber - Para 91 (a type of evaporator heat exchanger as shown in Fig. 4 and described in Para 11)) at which said fluid to be cooled is cooled by the refrigerant in said transcritical vapor cycle (see Fig. 4 and Para 91), a compressor (3, compressor Para 91) upstream of said gas cooler (5)(see Fig. 4 - element 3 is shown upstream element 5) for compressing the refrigerant to a pressure above a critical point for the refrigerant (Para 99), an expansion device (10, turbine - Para 97 (a type of expansion device as described in Para 97)) for expanding the refrigerant (Para 97 - “The working fluid exits the heat rejecter and enters the turbine (10), where it undergoes expansion to the lower pressure of the heat accepter”) downstream of said gas cooler (5)(see Fig. 4 - element 10 is shown downstream element 5), wherein said evaporator heat exchanger (2) is downstream of said expansion device (10)(see Fig. 4 - element 2 is shown downstream of element 10), and the refrigerant passing through said gas cooler (2) to heat said fluid to be heated is generally above the critical point (Para 99); and wherein said refrigerant is CO2 (Para 91).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the vapor cycle of Niggemann after the vapor cycle of Chordia (thereby using the refrigerant, compressor, expansion device, evaporator heat exchanger, and gas cooler of Chordia as those in the vapor cycle of Niggemann) for the advantage of improved efficiency (Chordia; Para 17) and for the advantage of using a non-toxic and environmentally benign refrigerant (Chordia; Para 30).
Re claim 2:
Niggemann in view of Chordia teaches the gas turbine engine (Niggemann; 12) as set forth claim 1 (as described above), wherein said expansion device (Chordia; 10 (in the combination of Niggemann in view of Chordia, the expansion device of Niggemann (98) has been replaced with the expansion device of Chordia (10) as described above)) is a turbo expander (Chordia; 10, turbine - Para 97 (a type of turbo expander as described in Para 97)).
Re claim 3:
Niggemann in view of Chordia teaches the gas turbine engine (Niggemann; 12) as set forth in claim 2 (as described above).
Niggemann/Chordia fails to teach wherein said turbo expander is configured to drive a shaft to provide drive input to said compressor section.
Chordia teaches wherein a turbo expander (Chordia; 10, turbine - Para 97 (a type of turbo expander as described in Para 97)) is configured to drive a shaft (11, coupling - Para 97 (person having ordinary skill in the art would recognize element 11 is a type of shaft as shown in Fig. 4)) to provide drive input to a compressor section (3, compressor - Para 91 (a type of compressor section))(see Fig. 4 and Para 97).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the shaft (and the function thereof (driving compressor)) of Chordia in the system of Niggemann/Chordia for the advantage of producing useful work which is recovered by the compressor (Chordia; Para 30).
Re claim 4:
Niggemann in view of Chordia teaches the gas turbine engine (Niggemann; 12) as set forth claim 1 (as described above), wherein said fluid to be heated (Niggemann; 36) is air (Niggemann; Col. 8, Lines 47-48 - “heat ultimately rejected by the high temperature cooling device 44 to the airstream 36”) in a bypass duct (Niggemann; 22, bypass duct - Col. 5, Line 54)(Niggemann; see Fig. 4 and Col. 8, Lines 49-55).
Re claim 11:
Niggemann discloses a gas turbine engine (12, turbofan engine - Col. 4, Line 7 (a type of gas turbine engine)) comprising: 
a compressor section (16, compressor section - Col. 4, Line 9); 
a combustor (18, combustor - Col. 4, Line 10); 
a turbine section (20, turbine section - Col. 4, Line 10); 
a fuel supply system (30, fuel-based heat transport system - Col. 6, Line 56 (a type of fuel supply system as shown in Fig. 4 and described in Col. 6, Line 56- Col. 7, Line 9)) for supplying fuel to said combustor (18)(Col. 6, Lines 56-67 - “…fuel-based heat transport system 30… for directing fuel to the engine combustors…”), said fuel supply system (30) having a fuel delivery line (144, fuel conduit - Col. 6, Lines 57-58) for delivering fuel from a fuel tank (140, fuel tank - Col. 6, Lines 56-57) to said combustor (18)(see Fig. 4 and Col. 6, Lines 56-67 - “…fuel-based heat transport system 30 includes… fuel conduits or lines 144… for directing fuel to the engine combustors…”) and there being a fuel heating heat exchanger (124, fuel cooled subcooler - Col. 6, Lines 42-43 (a type of fuel heating heat exchanger as shown in Fig. 4 and described in Col. 8, Lines 8-12)) on said fuel delivery line (144)(see Fig. 4 - element 144 is shown on element 124), and there being a bypass line (166, fail safe fuel flow conduit - Col. 7, Lines 13-14 (a type of bypass line as it is shown in Fig. 4 bypassing the downstream elements of 152 (combustor per Col. 8, Lines 20-25) and returning fuel back to “FUEL TANK 140” (as described in Col. 7, Lines 13-15))) for bypassing fuel downstream of said fuel heating heat exchanger (124) back to said fuel tank (140)(see Fig. 4 and Col. 7, Lines 13-15); 
fuel (Col. 7, Lines 13-14 - “fail safe fuel flow conduit”) in said bypass line (166) being a fluid to be cooled (see Fig. 4 at element 74, Col. 5, Lines 59-62, and Col. 9, Lines 46-50 (“fuel” referenced passing through elements 166 (see Col. 7, Lines 13-14) and 74 (see Col. 9, Lines 46-50) is a type of fluid to be cooled)); 
an associated fluid to be heated (36, fan airstream - Col. 8, Line 34 (a type of fluid to be heated as shown in Fig. 4 and as described in Col. 8, Lines 33-34 and Lines 47-48)); and 
a vapor cycle (44, high temperature vapor cycle cooling device - Col. 5, Lines 2-3) for heating said fluid to be heated (36)(Col. 8, Lines 47-48 - “heat ultimately rejected by the high temperature cooling device 44 to the airstream 36”), and for cooling said fluid to be cooled (“fuel” referenced passing through elements 74/166 (as described in Col. 7, Lines 13-14 and Col. 9, Lines 46-50))(see Fig. 4 at element 100 (element 100 is shown and described as a type of cooler of vapor cycle 44 in Col. 8, Lines 11-15) - fluid communication is shown between element 100 and element 74/166, element 100 cools fuel flow per Col. 8, Lines 11-15, therefore element 100 cools flow to element 74/166), said vapor cycle (44) including; 
a gas cooler (94, condenser - Col. 6, Line 65; 102, air/buffer fluid heat exchanger  - Col. 6, Line 2 (see Fig. 4 where elements 94 and 102 are collectively shown as a type of vapor cycle gas cooler as described in Col. 6, Lines 17-25 and Col. 8, Lines 25-37)), in which said fluid to be heated (36) is heated by a refrigerant (Col. 6, Lines 12-16) in said vapor cycle (44)(see Fig. 4 and Col. 6, Lines 17-25 and Col. 8, Lines 25-37, 47-48); 
an evaporator heat exchanger (100, evaporator - Col. 5, Line 66 (shown as a type of heat exchanger in Fig. 4)) at which said fluid to be cooled is cooled by the refrigerant in said vapor cycle (see Fig. 4 and Col. 8, Lines 25-37); 
a compressor (93, compressor - Col. 5, Line 65) upstream of said gas cooler (94/102)(see Fig. 4 - element 93 is shown upstream element 94) for compressing the refrigerant to a pressure (see Fig. 4 and Col. 5, Line 64 - Col. 6, Line 1 (element 44 is described as a conventional vapor compression refrigeration system in Col. 5, Line 64 - Col. 6, Line 1, and therefore element 93 (which is described as a compressor in Col. 5, Line 65) inherently compresses the refrigerant in 101 to a pressure)); and 
an expansion device (98, expansion valve - Col. 5, Line 66) for expanding the refrigerant downstream of said gas cooler (94/102)(see Fig. 4  (element 98 is shown downstream element 94) and Col. 5, Line 64 - Col. 6, Line 1);
wherein said evaporator heat exchanger (100) is downstream of said expansion device (98)(see Fig. 4 - element 100 is shown downstream element 98), and such that the refrigerant passing through said gas cooler (94/102) to heat said fluid to be heated (see Fig. 4 and Col. 8, Lines 25-37); 
wherein said fluid to be heated (36) is air (Col. 8, Lines 47-48 - “heat ultimately rejected by the high temperature cooling device 44 to the airstream 36”) in a bypass duct (22, bypass duct - Col. 5, Line 54)(Niggemann; see Fig. 4 and Col. 8, Lines 49-55).  
Niggemann fails to disclose a transcritical vapor cycle, nor wherein the compressor is for compressing the refrigerant to a pressure above a critical point for the refrigerant, nor wherein the refrigerant passing through the gas cooler to heat the fluid to be heated is generally above the critical point, nor wherein said expansion device is a turbo expander, nor wherein said refrigerant is CO2.
Chordia teaches a transcritical vapor cycle (see Figs. 3, 4, and Para 97) for heating a fluid to be heated (7, cooling ambient media - Para 91 (a type of fluid to be heated as shown in Fig. 4 and described in Para 91))(see Fig. 4 and Para 91 - “working fluid gives up heat in the heat rejector (5)”), and for cooling a fluid to be cooled (see Fig. 4 and Para 91 - “working fluid enters the heat absorber, where it cools a heat source that is represented by the wavy lines underneath the heat accepter” (person having ordinary skill in the art would recognize wavy lines under element 2 in Fig. 4 are a type of fluid to be cooled as described in Para 91)), said transcritical vapor cycle including a gas cooler (5, heat rejector - Para 97 (a type of gas cooler as described in Para 91)), in which said fluid to be heated (7) is heated by a refrigerant (Para 91 - “refrigerant that is used in the system, which can be water, carbon dioxide or a hydrocarbon, operates in a transcritical cycle”) in said transcritical vapor cycle (see Fig. 4 and Para 91 - “Said working fluid gives up heat in the heat rejecter (5), exchanging the heat with the cooling ambient media (7).”) and an evaporator heat exchanger (2, heat absorber - Para 91 (a type of evaporator heat exchanger as shown in Fig. 4 and described in Para 11)) at which said fluid to be cooled is cooled by the refrigerant in said transcritical vapor cycle (see Fig. 4 and Para 91), a compressor (3, compressor Para 91) upstream of said gas cooler (5)(see Fig. 4 - element 3 is shown upstream element 5) for compressing the refrigerant to a pressure above a critical point for the refrigerant (Para 99), and an expansion device (10, turbine - Para 97 (a type of expansion device as described in Para 97)) for expanding the refrigerant (Para 97 - “The working fluid exits the heat rejecter and enters the turbine (10), where it undergoes expansion to the lower pressure of the heat accepter”) downstream of said gas cooler (5)(see Fig. 4 - element 10 is shown downstream element 5), with said evaporator heat exchanger (2) being downstream of said expansion device (10)(see Fig. 4 - element 2 is shown downstream of element 10), and such that the refrigerant passing through said gas cooler (2) to heat said fluid to be heated is generally above the critical point (Para 99); and wherein said expansion device (10) is a turbo expander (10, turbine - Para 97 (a type of turbo expander as described in Para 97)); and wherein said refrigerant is CO2 (Para 91 - “refrigerant that is used in the system, which can be water, carbon dioxide or a hydrocarbon, operates in a transcritical cycle”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the vapor cycle of Niggemann after the vapor cycle of Chordia (thereby using the refrigerant, compressor, expansion device, evaporator heat exchanger, and gas cooler of Chordia as those in the vapor cycle of Niggemann) for the advantage of improved efficiency (Chordia; Para 17) and for the advantage of using a non-toxic and environmentally benign refrigerant (Chordia; Para 30).
Re claim 12:
Niggemann in view of Chordia teaches the gas turbine engine (Niggemann; 12) as set forth in claim 11 (as described above).
Niggemann/Chordia fails to teach wherein said turbo expander is configured to drive a shaft to provide drive input to said compressor.
Chordia teaches wherein a turbo expander (Chordia; 10, turbine - Para 97 (a type of turbo expander as described in Para 97)) is configured to drive a shaft (11, coupling - Para 97 (person having ordinary skill in the art would recognize element 11 is a type of shaft as shown in Fig. 4)) to provide drive input to a compressor section (3, compressor - Para 91 (a type of compressor section))(see Fig. 4 and Para 97).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the shaft (and the function thereof (driving compressor)) of Chordia in the system of Niggemann/Chordia for the advantage of producing useful work which is recovered by the compressor (Chordia; Para 30).
Allowable Subject Matter
Claims 21-22 are allowed.
Claims 7-10, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claims 21-22 are allowed and claims 7-10 and 13-20 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein there is a return line heat exchanger on said bypass line and upstream of said evaporator heat exchanger” (emphasis added) as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 7, 10, 13, 17, and 21 (as well as claims depending therefrom)
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/21/22